Citation Nr: 0011250	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, was initially 
denied by the RO in a November 1992 rating decision; the 
veteran was notified of this adverse decision in a December 
1992 letter but did not respond to this notification within 
one year of its issuance.

2.  Evidence submitted since the November 1992 rating 
decision is neither cumulative nor redundant of evidence 
submitted prior to that rating decision, and such evidence is 
of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  There is competent medical evidence showing a current 
diagnosis of PTSD, allegedly related to claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1999).

2.  Evidence received since the November 1992 rating decision 
is new and material and provides a basis to reopen the 
veteran's previously denied claim for service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VA laws and regulations, service connection may be 
granted for a disability incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

However, a claim for service connection for which a prior 
final decision has been issued by an RO or by the Board may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis also may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 1999); see 
also 38 C.F.R. §§ 20.302, 20.1103 (1999).  The exception to 
this rule is set forth in 38 U.S.C.A. § 5108 (West 1991), 
which states, in pertinent part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary [of the Department 
of Veterans Affairs] shall reopen the claim and review the 
former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  These 
standards have been reaffirmed by the United States Court of 
Appeals for the Federal Circuit.  See generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was initially denied 
by the RO in a November 1992 rating decision. In this 
decision, the RO determined that there was no evidence of a 
life-threatening stressor in service and that, as a result, 
service connection for PTSD was not warranted.  The veteran 
was notified of this adverse decision in a December 1992 
letter but did not respond to this notification within one 
year of its issuance.  As such, the Board finds this rating 
decision to be a final decision under the laws and 
regulations of the VA.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202 (1999).  Therefore, the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the November 1992 rating 
decision, the last final denial of the veteran's claim. 

The evidence received subsequent to the November 1992 rating 
decision includes a statement from the veteran, received by 
the RO in May 1997, in which he described the deaths of two 
identified friends during service and reported traumatic 
experiences in Vietnam.  This statement has probative value 
with regard to the requirement of a verified in-service 
stressor for the grant of service connection for PTSD.  Also, 
the claims file includes voluminous VA treatment and hospital 
records, dated through 1996, and a July 1992 private 
examination report showing continued treatment for PTSD.  
This evidence is new to the record, and, in light of the 
relaxed standard for materiality under Hodge, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.  
Therefore, the Board finds that the veteran's claim for 
service connection for PTSD should be reopened.

Having reopened the veteran's claim for service connection 
for PTSD, the Board observes that the next step following the 
reopening of this claim is consideration of the claim on a de 
novo basis.  However, in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) the United States Court of Appeals for Veterans 
Claims (Court) held that once a claim for service connection 
has been reopened because of the presentation of new and 
material evidence, the VA must determine whether, based upon 
all of the evidence of record, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-07 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Preliminarily, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
other words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on the fact that the veteran has been diagnosed with 
PTSD and that this disability has been claimed to be related 
to service.  However, for reasons detailed below, the Board 
will not render a decision on the merits of this claim at the 
present time.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened, and this claim is preliminarily found to be well 
grounded.


REMAND

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, in a statement received by the RO in May 1997, 
the veteran named identified Dennis Shower and Rodney Adams 
as two friends of his that were killed in Vietnam.  He did 
not clarify whether he witnessed or was otherwise in close 
proximity to these deaths personally, and the RO took no 
further steps, to include contacting the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center), for the purpose of determining the circumstances of 
these soldiers' deaths.  In other words, the RO made no 
further efforts to verify stressors claimed by the veteran.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request additional information regarding 
each of his claimed stressors.  The 
veteran should be requested to clarify 
whether he witnessed or was in close 
proximity to the deaths of Dennis Shower 
and Rodney Adams.  The veteran should 
also be requested to list any additional 
stressors and to provide, if possible, 
specific information regarding names of 
persons involved, locations, dates, and 
any other relevant facts.

2.  The RO should then assemble a list of 
all of the veteran's claimed stressors 
and contact the Unit Records Center for 
the following: (1) all records and 
histories available for the veteran's 
military unit; (2) documentation 
regarding the deaths of Dennis Shower and 
Rodney Adams; and (3) any further 
information pertaining to any additional 
stressors claimed by the veteran.  All 
documentation received from the Unit 
Records Center should be added to the 
claims file.  If the Unit Records Center 
suggests further inquiries regarding this 
matter, those inquiries should be 
accomplished in full.

3.  Then, the RO should review the 
materials received from the Unit Records 
Center and assemble a list of the 
veteran's verified stressors, if any.  If 
the RO finds that any of the veteran's 
stressors have been verified, it should 
proceed to paragraph 4.  If no stressors 
are found to be verified, the RO should 
proceed to paragraph 6.

4.  If any of the veteran's claimed 
stressors are found to be verified, the 
RO should afford him a VA psychiatric 
examination to determine the nature, 
extent, and etiology of any current 
psychiatric disorders, including PTSD.  
The examiner should be furnished with the 
veteran's claims file and requested to 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary should 
be accomplished.  In the examination 
report, the examiner should provide 
diagnoses for all psychiatric disorders 
noted upon examination.  If PTSD is among 
the diagnoses noted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that this disorder 
is etiologically related to any of the 
veteran's claimed stressors.  Regardless 
of the examiner's determination of this 
question, a thorough discussion of the 
etiology of the veteran's PTSD should be 
provided.  All opinions and conclusions 
expressed should be supported by a fully 
detailed rationale in a typewritten 
report.

5.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

6.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the veteran until he is so 
notified by the RO.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



